Citation Nr: 1122781	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  09-43 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim under 38 U.S.C.A. § 6103(a) due to forfeiture of Department of Veterans Affairs (VA) benefits.  

2.  Legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran had recognized active service from December 1941 to April 1942 and from November 1944 to January 1946.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 decision by the VA Veterans Benefits Administration (VBA) Compensation and Pension Service and a May 2009 decision of the Manila, the Republic of the Philippines, Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2004, the Veteran testified before a Decision Review Officer (DRO).  A copy of the transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a September 2003 administrative decision, the RO determined that the Veteran had forfeited all rights to VA benefits because of fraudulent affidavits submitted in connection with his claims for benefits based on his POW status.  

2.  In a January 2004 forfeiture decision, the Veterans Benefits Administration, Compensation and Pension Service, declared the Veteran to have forfeited all rights, claims, and benefits to which he might otherwise be entitled to under the laws administered by VA.  

3.  In a January 2007 decision, the Board determined that the forfeiture against the Veteran was proper under 38 U.S.C.A. § 6103(a).  The decision is final.  

4.  The evidence received since the January 2007 Board decision is duplicative, cumulative, and redundant of evidence previously considered, and is not related to an unestablished fact necessary to substantiate the claim for revocation of forfeiture of VA benefits under 38 U.S.C.A. § 6103(a).  

5.  In January 2004, the Compensation and Pension Service found that the Veteran forfeited his rights claims and benefits under VA law based on fraud, to include benefits from the Filipino Veterans Equity Compensation Fund, a finding that is still in effect.  


CONCLUSIONS OF LAW

1.  The January 2007 Board decision that determined the forfeiture against the Veteran was proper under 38 U.S.C.A. § 6103(a) is final, and evidence received since that decision is not new and material.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 (2010).

2.  Entitlement to a one time payment from the Filipino Veterans Equity Compensation Fund is precluded by the prior determination of fraud.  38 U.S.C.A. § 6103(a) (West 2002 & Supp. 2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The VCAA does not apply to the Veteran's claim seeking compensation from the Filipino Veterans Equity Compensation Fund.  As will be explained below, his claim must be denied as a matter of law because the undisputed facts, when applied to the controlling law and regulations, render the Veteran ineligible for the claimed benefit.  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  The Court has recognized that enactment of the VCAA does not affect matters on appeal from the Board when the questions are limited to statutory interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (1999); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

In addition, VA's General Counsel has held that there is no duty to notify a claimant where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, and no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-2004.  

In the instant case, there is no legal entitlement to the benefit claimed (Filipino Veterans Equity compensation benefits) because a declared forfeiture of VA benefits stands as a statutory bar to the appellant's receipt of any VA benefits. Because there is no reasonable possibility that further notice or assistance would aid in substantiating this claim, any VCAA notice or assistance deficiencies are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  

Turning to the Veteran's remaining claim, the Board finds that the VCAA notice requirements have been satisfied by the February 2010 letter sent to the Veteran.  The letter explained the general criteria pertaining to the forfeiture of eligibility for VA benefits.  VA also informed him it had a duty to obtain any records held by any federal agency.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter stated that he would need to give VA enough information about the records so that it could obtain them for him.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established new requirements regarding the VCAA notice and reopening claims.  The Court held that the VCAA notice must include the bases for the denial in the prior decision and VA must respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding evidence is material if it is relevant to and probative of an issue that was a specified basis for the last final disallowance).  The Veteran has been apprised of the information necessary to reopen his claim in the February 2010 VCAA letter, and his claim was subsequently readjudicated.  There is no prejudice to the Veteran in this regard.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  In connection with the current appeal, VA obtained the Veteran's service treatment records and private medical records from March 2010.

VA has not provided the Veteran with an examination in connection with his claim on appeal; however, the Board finds that VA was not under an obligation to have the Veteran examined for his claim.  The Veteran has not brought forth new and material evidence to reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii) states that paragraph (c)(4) applies to a claim to reopen a finally adjudicated claim only if new and material evidence is presented or secured.  Furthermore, a contemporaneous medical examination or opinion would not be dispositive of the issue presented in this case.  For these reasons, the Board finds that VA was not under an obligation to provide an examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  
Forfeiture 

Under VA law, whoever knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper concerning any claim for benefits under any of the laws administered by VA (except laws pertaining to insurance benefits) shall forfeit all rights, claims, and benefits under all laws administered by VA (except laws pertaining to insurance benefits).  See 38 U.S.C.A. § 6103(a) [formerly 38 U.S.C.A. § 3503(a)]; 38 C.F.R. § 3.901.  

In a June 1986 rating decision, the RO denied service connection for malnutrition, neurosis due to battle shock, dysentery, avitaminosis, beriberi, heart disorder, anemia, and malaria.  The RO acknowledged that the service department verified that he was a POW from April 9, 1942 to April 28, 1942, but ultimately denied service connection for the claimed disabilities because they were not noted in service and not shown to be related to his military service.  The Veteran was notified of the denial in a June 1986 letter, including his appeal rights, and he did not appeal the decision.  Thus, it became final.  

In October 2000, the Veteran submitted informal claims to reopen his service connection claims for malnutrition, neurosis due to battle shock, dysentery, avitaminosis, beriberi, heart disorder, anemia, and malaria.  In a follow-up letter, dated November 2000, the Veteran again claimed that the above disabilities were incurred during service when he was detained as a POW.  In support of his claims, the Veteran submitted a POW questionnaire and affidavits from E.R. and E.F.  Specifically, according to the October 2001 questionnaire, the Veteran indicated that he was a POW at Camp O'Donnell, Capas, Tarlac from April 9, 1942 to September 27, 1942, and E.R. and E.F. were two men who were captured and/or interned with him.  The attached affidavits from E.R. and E.F. indicated that they knew the Veteran well because they were co-members in the Armed Forces and were neighbors in the same hometown.  Both admitted to joining the death march from Bataan to Camp O'Donnell together on April 9, 1942, and E.R. stated that he and the Veteran talked to each other about their hardships, sicknesses, and death of one of their mutual companions at the Camp.  E.F. attested that he and the Veteran saw each other at the Camp and planned to escape together.  

In March 2002, the RO drafted an Administrative Decision finding that the Veteran was a POW and submitted it to Compensation and Pension Service for approval.  This decision was largely based on the supporting affidavits of E.F. and E.R.  However, in April 2002, Compensation and Pension Service indicated that a field investigation must be conducted to determine the validity of the affidavits submitted by E.F. and E.R., as they were not dated, not certified by a notary, and did not contain the affiants' addresses.  

Pursuant to the September 2002 Report of Field Examination, E.R., E.F., and the Veteran were interviewed regarding the submitted evidence.  In a sworn deposition, E.R. attested that a claims "fixer," M.B., assisted him in submitting his own claim for VA benefits and asked him to sign an affidavit on behalf of the Veteran's claim for benefits.  With regards to his own benefits claim, he and M.B. had an arrangement whereby if he were approved for benefit, he would give M.B. a share of his lump sum and monthly benefit payments.  E.R. testified that he had never met the Veteran before the day he and M.B. came over to his house to get his signature; he had not seen the Veteran at Camp O'Donnell; and he also did not know E.F.  E.R. acknowledged his signature was on the affidavit the Veteran submitted to VA, and indicated he had not received money to sign the affidavit.  He further stated that he did not read the affidavit before signing it because M.B. and the Veteran were in a hurry and it was already prepared when he signed it.  See the July 2002 field examination deposition.  

In a statement secured and endorsed by a VA field examiner, E.F. indicated that he did not know the Veteran and was forced to sign a blank paper by a claims "fixer" named Lisa.  He said the Veteran was not his former comrade or co-POW and he had never seen him in his life.  See the July 2002 field examination deposition.  

At his July 2002 deposition, the Veteran testified that M.B. was helping him with his claim for benefits and had helped him to submit his application and the two affidavits mentioned above.  He said M.B. was recommended to him by a fellow Veteran and his wife.  He did not give M.B. any money to prepare the claim, but they had an agreement whereby if the Veteran was approved for benefits, he would give M.B. a share of his lump sum and monthly benefit payments.  He testified that he was a POW from April 1942 to September 1942 and while he and E.F. were not familiar with each other, they saw each other once at the Camp and would never forget him.  He also admitted to seeing E.R. at the Camp, but indicated that the three men did not belong to the same military outfit.  He stated that he went with M.B. to E.R's and E.F.'s homes to obtain their signatures on the affidavits M.B. had prepared, but did not read the affidavits prior to his interview with the RO.  

In an October 2002 proposed administrative decision, it was determined that the Veteran knowingly and intentionally submitted false and fraudulent evidence to support his claims for benefits, in that he was former POW from April 10, 1942 to September 23, 1942 and presented fraudulent affidavits from two individuals, whom testified under oath to be incarcerated with him at Camp O'Donnell during the stated time period.  The RO issued the final administrative decision in September 2003, and referred the case to the director of Compensation and Pension service for consideration of forfeiture.  Thereafter, taking into consideration, the overall evidence of record, in the January 2004 forfeiture decision, the director of Compensation and Pension service determined that the Veteran had forfeited all rights, claims, and benefits to which he might otherwise be entitled under the laws administer by VA under 38 U.S.C.A. § 6103(a) because he presented fraudulent documents for the purpose of obtaining VA benefits based on POW status to which he was not entitled.

In May 2004, the Veteran testified at a Decision Review Officer (DRO) hearing, and testified that he did not understand why E.R. and E.F. had refused to acknowledge that they saw him at Camp O'Donnell.  He further added that he thought they might have been envious that since he was a POW for six months, he would receive more VA benefits than them.  He testified that he did not know a Liza, and M.B. is his wife's relative.  

The Veteran filed a notice of disagreement (NOD) to the January 2004 forfeiture decision and was issued a November 2004 statement of the case (SOC) that affirmed the finding of forfeiture.  He appealed therefrom, and in a January 2007 decision, the Board concluded that the declaration of forfeiture against the Veteran was proper under 38 U.S.C.A. § 6103(a).  The Board notified the Veteran of this decision in January 2007; he did not file a notice of appeal to the United States Court of Appeals for Veterans Claims (Court).  Consequently, that decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 20.1100.  

In February 2010, the Veteran filed an informal claim to reopen the current claim on appeal.  In its April 2010 decision, the RO determined that the Veteran had not submitted new and material evidence to reopen the previously denied claim denied under 38 U.S.C.A. § 6103(a) due to forfeiture of Department of Veterans Affairs (VA) benefits.  Although the RO declined to reopen the Veteran's claim, the Board is required to independently address the issue of reopening the Veteran's claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Court has held that a declaration of forfeiture may be revoked upon the presentation of new and material evidence, or revised based upon a finding of clear and unmistakable error in the original forfeiture decision.  See Trilles v. West, 13 Vet. App. 314, 322 (2000).  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
Pursuant to 38 U.S.C.A. § 7104(b), when a claim is disallowed by the Board, it may not thereafter be reopened and allowed, and no claim based upon the same factual basis shall be considered.  38 U.S.C.A. § 7104(b).  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the [Board] shall reopen the claim and review the former disposition of the claim."  Therefore, once a final decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA. 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156, 20.1105; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the United States Court of Appeals for Veteran Claims (Court) indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.  

Since the January 2007 Board decision, the evidence submitted into the record includes a March 2010 private medical certificate, private medical records dated March 2010, an April 2010 affidavit by the Veteran's wife, and a July 2010 affidavit from J.B.  The March 2010 Medical Certification form indicates that the Veteran was examined, consulted, and confined in March 2010 for bronchitis.  The private medical records dated March 2010 reflect findings from a chest x-ray with an initial impression of atherosclerotic aorta.  Finally, the July 2010 affidavit from J.B. attests to the Veteran residing in Hawaii since 1993, and the March 2010 affidavit from his wife notes the Veteran's shortness of breath, swelling of the feet, weakness, weight loss, and irregular pulse.  

While the evidence submitted since the January 2007 Board decision is new, it is not material.  Although the Veteran has submitted evidence showing that he resides in Hawaii and is currently being treated for bronchitis, shortness of breath, swelling of the feet, weakness, weight loss, and an irregular pulse, the evidence does not indicate any basis to question or revisit the Board's prior final decision in January 2007, which upheld the forfeiture action according to the evidence then of record.  Here the dispositive question is the propriety of a VA forfeiture action based on allegedly fraudulent statements, and revocation of forfeiture is a necessary condition to further adjudicating the issue of benefits eligibility.  It does not exculpate the Veteran from having committed fraud in the submission of the two affidavits by E.F. and E.R., which is an unestablished fact necessary to substantiate the claim to revoke forfeiture of VA benefits.  The additional statements that the Veteran has provided are generally cumulative of the existing record of his contentions in support of his claim.  See Reid v. Derwinksi, 2 Vet. App. 312 (1992).  See also Untalan v. Nicholson, 20 Vet. App. 467 (2006) (the presentation of new arguments based on evidence already of record as of the previous decision does not constitute new evidence).  As such, the Board finds that the Veteran has not submitted any evidence that relates to an unestablished fact necessary to substantiate the claim.  Accordingly, while new evidence has been received, none of the evidence is both material to the forfeiture issue and supportive of restoration of the Veteran's rights as a claimant under VA law.  

In summary, the newly received evidence is not material to the disposition of the claim for revocation of forfeiture of VA benefits.  The information and evidence which the Veteran has provided does not directly contradict or warrant reconsideration of the January 2007 Board decision confirming the forfeiture of benefits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of the claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  


Filipino Veterans Equity Compensation

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East During World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.  

Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  Section 1002(j)(2) also provides that VA will administer its provisions in a manner consistent with VA law except to the extent otherwise provided in the statute.  

As mentioned above, in January 2004, Compensation and Pension Service determined that the Veteran had forfeited all rights to VA benefits because he submitted fraudulent evidence in support of his claims for service connection benefits based on a POW status.  This decision was upheld by the Board in January 2007.  

Inasmuch as the Veteran's forfeiture of VA benefits remains in effect, it constitutes a statutory bar to his receipt of any VA benefits, to include benefits from the Filipino Veterans Equity Compensation Fund.  See 38 U.S.C.A. § 6104.  Accordingly, his claim for such benefits must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

New and material evidence not having been presented, the application to reopen a claim for revocation of forfeiture of VA benefits is denied.  

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


